  8:20-cv-00146-JFB-SMB Doc # 34 Filed: 08/23/21 Page 1 of 1 - Page ID # 136




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LEONARD HORSEMAN,

                     Plaintiff,                                 8:20CV146

       vs.
                                                                  ORDER
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                     Defendant.


       This matter comes before the Court on the parties’ Stipulation of Dismissal with

Prejudice (Filing No. 33). The Court being advised in the premises finds that such an

Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with all parties to pay their own costs and attorney fees.



       Dated this 23rd day of August, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
